DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-8, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Socheleau 2018/0309350).
Regarding Claim 1; Socheleau discloses an electronic device for an aircraft (electronic control unit-10 for an aircraft--as set forth by para.’s 0003-0004), comprising: a casing (as constituted by housing-110—Fig.’s 2A-2B—as set forth by para. 0039) including a bottom wall (as constituted by 112/118) and a side wall rising from the bottom wall, wherein a heating element is attached to the side wall at an opposite side to the bottom wall (whereas 114 connects and extends from 112 and a heating element defined by heat exchanger and/or electromechanical actuator 150 is attached thereto—as set forth by para.’s 0041-0043); a boss projecting from the bottom wall toward the opposite side to the bottom wall with respect to the side wall; and a circuit portion fixed to the boss (as depicted by Fig. 2A--whereas 116 is a connecting portion between the bottom wall and a side opposite thereto and comprises channel 117 having power and electronic connections—as set forth by para. 0042).  

Regarding Claim 2; Socheleau discloses the electronic device for an aircraft according to claim 1, further comprising a base provided between the casing and the heating element (whereas atleast a portion of end plate 153 is disposed between the casing the heating element).  

Regarding Claim 3; Socheleau discloses the electronic device for an aircraft according to claim 2, except, explicitly wherein the base is made of a material having a lower thermal conductivity than the casing.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of 153 at a lower conductivity than 112 so as not to damage fastening connectivity due to thermal expansion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding Claim 7; Socheleau discloses the electronic device for an aircraft according to claim 1, wherein a thickness of the side wall is smaller than a thickness of the bottom wall (as depicted by Fig.’s 2A-2B).  

Regarding Claim 8; Socheleau discloses the electronic device for an aircraft according to claim 1, wherein the casing includes a though-hole communicating between an inside and an outside of the casing (as depicted by Fig.’s 2A-2B).    
Allowable Subject Matter
Claims 4-6, and 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4; the electronic device for an aircraft according to claim 2, wherein a spacer is attached to the base, and wherein the base is attached to the heating element via the spacer.   Regarding Claim 6; the electronic device for an aircraft according to claim 1, wherein the circuit portion is fixed to a distal end surface of the boss, and wherein a distance between the heating element and the distal end surface of 18Y/R : 021970-0514994O/R : P1P20200337US the boss is larger than a projection length of the boss from the bottom wall.  Regarding Claim 9; Socheleau discloses the electronic device for an aircraft according to claim 1, wherein the boss is positioned away from an edge of the bottom wall, and wherein a distance between the boss and the edge of the bottom wall is larger than a projection length of the boss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835